                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
____________________________________
DARYL W. WYNDER,                     :
                                     :
            Plaintiff,               :   Civ. No. 17-13239 (RBK) (KMW)
                                     :
      v.                             :
                                     :   OPINION
TROOPER WOMACK, et al.,              :
                                     :
            Defendants.              :
____________________________________:

ROBERT B. KUGLER, U.S.D.J.

                                      I.      INTRODUCTION

       Plaintiff, Daryl W. Wynder, filed this pro se civil rights action pursuant to 42 U.S.C. §

1983.1 Plaintiff was incarcerated at Southern State Correctional Facility in Delmont, New Jersey,

at the time his submitted this action. Previously, this Court granted plaintiff’s request to proceed

in forma pauperis. At this time, this Court must screen the complaint pursuant to 28 U.S.C. §§

1915(e)(2)(B) and 1915A to determine whether it should be dismissed as frivolous or malicious,

for failure to state a claim upon which relief may be granted, or because it seeks monetary relief

from a defendant who is immune from suit. For the following reasons, the complaint will be

dismissed, albeit without prejudice against four of the defendants.

                                       II.     BACKGROUND

       The allegations of the complaint will be construed as true for purposes of this screening

opinion. Plaintiff names seven defendants in this action; they are as follows: (1) Trooper

Womack; (2) Trooper Norton; (3) New Jersey State Police; (4) New Jersey State Parole Board;

(5) Cumberland County; (6) City of Bridgeton; and (7) John Does.


1
 After plaintiff submitted his pro se complaint, Paul R. Melletz, Esq. entered an appearance as
counsel on plaintiff’s behalf. (See ECF 7)
         Plaintiff alleges that he was pulled over by Womack due to racial profiling in the

Township of Fairfield in Cumberland County, New Jersey on September 7, 2016. Plaintiff was

out on parole supervision at that time. According to plaintiff, Womack alleged that he smelt old

burnt marijuana. Womack then searched plaintiff’s vehicle, but no marijuana or drug

paraphernalia was discovered. However, plaintiff states that Womack now along with Trooper

Newton alleged that they found a gun. Accordingly, plaintiff was charged with possession of this

weapon.

         The weapons charge was assigned to the Cumberland County Prosecutor’s Office.

Womack testified before the grand jury. However, the grand jury ultimately did not indict

plaintiff. The case against plaintiff on the weapons charge was then dismissed. Plaintiff states

that a John Doe prosecutor maliciously prosecuted him on these charges without any probable

cause.

         While somewhat unclear from the complaint, it appears as if plaintiff though was

incarcerated for violating his parole in light of this gun charge. Indeed, plaintiff states that in

November, 2017, he was before the New Jersey State Parole Board (the “Board”). The Board

confirmed that plaintiff’s weapons charge had been dismissed. The Board told plaintiff at or

around that time that he was only being confined due to the weapons charge. Nevertheless, the

Board denied plaintiff parole. It further gave plaintiff a future eligibility date of twenty-seven

months.

         According to plaintiff, the Board violated his due process rights and falsely imprisoned

him. He seeks monetary damages as relief in this action.




                                                   2
                                    III.    LEGAL STANDARDS

       Under the Prison Litigation Reform Act, Pub.L. 104-134, §§ 801-810, 110 Stat. 1321-66

to 1321-77 (Apr. 26, 1996) (“PLRA”), district courts must review complaints in those civil

actions in which a prisoner is proceeding in forma pauperis, see 28 U.S.C. § 1915(e)(2)(B),

seeks redress against a governmental employee or entity, see 28 U.S.C. § 1915A(b), or brings a

claim with respect to prison conditions, see 42 U.S.C. § 1997e. The PLRA directs district courts

to sua sponte dismiss any claim that is frivolous, is malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. see 28 U.S.C. § 1915(e)(2)(B).

       “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012)

(citing Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); Mitchell v. Beard, 492 F. App’x

230, 232 (3d Cir. 2012) (discussing 42 U.S.C. § 1997e(c)(l)); Courteau v. United States, 287

Fed.Appx. 159, 162 (3d Cir. 2008) (discussing 28 U.S.C. § 1915A(b)). That standard is set forth

in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007), as explicated by the United States Court of Appeals for the Third Circuit. To survive the

court's screening for failure to state a claim, the complaint must allege ‘sufficient factual matter’

to show that the claim is facially plausible. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210

(3d Cir. 2009) (citation omitted). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Iqbal, 556 U.S. at 678). “[A] pleading that offers ‘labels or conclusions' or ‘a formulaic



                                                  3
recitation of the elements of a cause of action will not do.’ ” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555).

       Pro se pleadings, as always, will be liberally construed. See Haines v. Kerner, 404 U.S.

519 (1972). Nevertheless, “pro se litigants still must allege sufficient facts in their complaints to

support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation

omitted).

                                         IV.    DISCUSSION

       A plaintiff may have a cause of action under 42 U.S.C. § 1983 for certain violations of

constitutional rights. Section 1983 provides in relevant part:

               Every person who, under color of any statute, ordinance,
               regulation, custom, or usage, of any State or Territory or the
               District of Columbia, subjects, or causes to be subjected, any
               citizen of the United States or other person within the jurisdiction
               thereof to the deprivation of any rights, privileges, or immunities
               secured by the Constitution and laws, shall be liable to the party
               injured in an action at law, suit in equity, or other proper
               proceeding for redress, except that in any action brought against a
               judicial officer for an act or omission taken in such officer's
               judicial capacity, injunctive relief shall not be granted unless a
               declaratory decree was violated or declaratory relief was
               unavailable.

       Thus, to state a claim for relief under § 1983, a plaintiff must allege first, the violation of

a right secured by the Constitution or laws of the United States, and second, that the alleged

deprivation was committed or caused by a person acting under color of state law. See Harvey v.

Plains Twp. Police Dep't, 635 F.3d 606, 609 (3d Cir. 2011) (citations omitted); see also West v.

Atkins, 487 U.S. 42, 48 (1988).

   A. New Jersey State Police & New Jersey State Parole Board

       Plaintiff names as defendants the New Jersey State Police and the New Jersey State

Parole Board. Arms of the state such as the New Jersey State Police are not subject to suit under


                                                  4
§ 1983. See Vance v. New Jersey Div. of Law and Public Safety, No. 12-4006, 2017 WL

3895553, at *4 (D.N.J. Sept. 5, 2017) (noting that the Division of State Police is an arm of the

state not amendable to suit as a person under § 1983) (citing Gonzalez v. Bobal, No. 13-1148,

2015 WL 1469776, at *3 (D.N.J. Mar. 30, 2015); Longoria v. New Jersey, 168 F. Supp. 2d 308,

316 (D.N.J. 2001)); Smith v. New Jersey, 908 F. Supp. 2d 560, 563 (D.N.J. 2012). Similarly, the

New Jersey State Parole Board is not a “person” within the language of § 1983. See Clauso v.

Solomon, No. 14-5280, 2017 WL 1528712, at *5 (D.N.J. Apr. 27, 2017) (citing Madden v. New

Jersey State Parole Bd., 438 F.2d 1189, 1190 (3d Cir. 1971); Thrower v. New Jersey State

Parole Bd., 438 F. App’x 71, 72 (3d Cir. 2011)). Accordingly, plaintiff’s claims against these

two defendants will be dismissed with prejudice.

   B. John Does – Members of Parole Board

       Plaintiff also appears to be attempting to sue John Doe members of the New Jersey

Parole Board for denying him parole. However, ‘[t]he Third Circuit has ruled that ‘probation and

parole officers are entitled to absolute immunity when they are engaged in adjudicatory duties,’

such as serving as a hearing examiner or making a decision to revoke or deny parole.” Fields v.

Venable, No. 13-7134, 2016 WL 452313, at *10 (D.N.J. Feb. 5, 2016) (quoting Wilson v.

Rackmill, 878 F.2d 772, 775-76 (3d Cir. 1989) (citing Keller v. Pa. Bd. of Prob. & Parole, 240 F.

App’x 477, 480 (3d Cir. 2007)). Accordingly, plaintiff’s claims against the John Doe members of

the Parole Board are also dismissed with prejudice.

   C. John Doe – Prosecutor on Weapons Charge

       It also appears as if plaintiff is attempting to bring claims under § 1983 against the

prosecutor who prosecuted plaintiff’s gun charge. However, plaintiff fails to state a claim against

this John Doe. The prosecutor is immune from § 1983 liability for actions taken in connection



                                                 5
with initiating and pursuing this criminal prosecution. See Dotts v. Stacy, No. 17-2057, 2017 WL

2267265, at *3 (D.N.J. may 23, 2017) (citing Imbler v. Pachtman, 424 U.S. 409, 410 (1976);

LeBlanc v. Stedman, 483 F. App’x 666, 669 93d Cir. 2012)). Accordingly, plaintiff’s claims

against this John Doe prosecutor are also dismissed with prejudice.

   D. Trooper Womack

       Plaintiff appears to make two separate claims against Womack. First, he alludes to the

fact that Womack racially profiled him when Womack pulled him over. Second, plaintiff alleges

that Womack falsely imprisoned him. Both of these claims are considered in turn.

       i.     Racial Profiling

       As one court has noted with respect to making out a racial profiling claim:

                      To make a Fourteenth Amendment equal protection
                      claim based upon selective enforcement or racial
                      profiling, a plaintiff must show that law
                      enforcement actions: “(1) had a discriminatory
                      effect and (2) were motived by a discriminatory
                      purpose. Bradley v. United States, 299 F.3d 197,
                      205 (3d Cir. 2002). To prove discriminatory effect,
                      a plaintiff must “show that he is a member of a
                      protected class and that he was treated differently
                      from similarly situated individuals in an unprotected
                      class.” Id. at 206. That effect “may be proven by
                      naming similarly situated members of an
                      unprotected class who were not selected for the
                      same [treatment] or, in some cases, by submitting
                      statistical evidence of bias.” Id.; see also Alvin v.
                      Calabrese, 455 F. App'x 171, 177 (3d Cir. 2011);
                      Suber v. Guinta, 927 F. Supp. 2d 184, 2013 WL
                      754694, at *13 (E.D. Pa. Feb. 28, 2013).

              Brockington v. Spano, No. 11–6429, 2013 WL 1811903, at *5
              (D.N.J. Apr. 29, 2013); see also Carrasca v. Pomeroy, 313 F.3d
              828, 834 (3d Cir.2002) (“To prevail on an equal protection claim
              in the racial profiling context, Plaintiffs would have to show that
              the challenge law enforcement practice had a discriminatory effect
              and was motivated by a discriminatory purpose ... To prove
              discriminatory effect, Plaintiffs must show that they are members


                                                6
               of a protected class and ‘similarly situated’ persons in an
               unprotected class were not prosecuted”) (internal citation omitted).

Rivera v. Zwiegle, No. 13-3024, 2014 WL 6991954, at *4 (D.N.J. Dec. 9, 2014); see also Velez

v. Fuentes, No. 15-6939, at *4 (D.N.J. July 29, 2016).

       In this case, plaintiff does not allege what race he is. Furthermore, aside from stating in

conclusory fashion that he was “racially profiled,” the complaint fails to allege that he was

treated differently from similarly situated individuals of another race. Indeed, the allegations of

his complaint with respect to being purportedly racially profiled are confined to his incident. The

allegations therefore fail to properly state a racial profiling claim against Womack. See Mitchell

v. Twp. of Pemberton, No. 09-810, 2010 WL 2540466, at *6 (D.N.J. June 17, 2010) (“The

Supreme Court’s and, accordingly, the Third Circuit’s recent clarification of the standard for

reviewing a complaint to determine whether a valid claim has been advanced instructs that a

plaintiff, such as Plaintiff in this case, cannot merely claim that a racial profiling policy or

custom caused a constitutional violation, without a single fact, aside from Plaintiff’s particular

incident, to support such a claim.”). Accordingly, plaintiff’s racial profiling claim against

Womack will be dismissed without prejudice for failure to state a claim upon which relief may

be granted.

       ii.     False Imprisonment

       Plaintiff also alleges a false imprisonment claim against Womack when he arrested him

for gun possession on September 7, 2016.

               “To state a claim for false arrest under the Fourth Amendment, a
               plaintiff must establish: (1) that there was an arrest; and (2) that the
               arrest was made without probable cause.” James v. City of Wilkes–
               Barre, 700 F.3d 675, 680 (3d Cir. 2012) (citing Groman v. Twp. of
               Manalapan, 47 F.3d 628, 634 (3d Cir. 1995); Dowling v. City of
               Phila., 855 F.2d 136, 141 (3d Cir. 1988)). A claim for false
               imprisonment arises when a person is arrested without probable


                                                   7
                cause and is subsequently detained pursuant to that unlawful arrest.
                See Adams v. Officer Eric Selhorst, 449 F. App'x 198, 201 (3d Cir.
                2011) (per curiam) (citing Groman, 47 F.3d at 636). Thus, a claim
                of false imprisonment in this context is derivative of a claim for
                arrest without probable cause. See Johnson v. Camden Cnty.
                Prosecutors' Office, No. 11–3588, 2012 WL 273887, at 4 n.2
                (D.N.J. Jan.31, 2012) (citing Groman, 47 F.3d at 636).

                “‘Probable cause to arrest exists when the facts and the
                circumstances within the arresting officer's knowledge are
                sufficient in themselves to warrant a reasonable person to believe
                that an offense has been or is being committed by the person to be
                arrested.’” Merkle v. Upper Dublin Sch. Dist., 211 F.3d 782, 788
                (3d Cir. 2000) (quoting Orsatti v. New Jersey State Police, 71 F.3d
                480, 482 (3d Cir. 1995)); see also Minatee v. Phila. Police Dep't,
                502 F. App'x 225, 228 (3d Cir. 2012) (not precedential; citation
                omitted). The arresting officer must only reasonably believe at the
                time of the arrest that an offense is being committed, a
                significantly lower burden than proving guilt at trial. See Wright v.
                City of Phila., 409 F.3d 595, 602 (3d Cir. 2005); see also Minatee,
                502 F. App'x at 228 (citation omitted). Additionally, where a
                plaintiff is arrested for multiple charges, establishing probable
                cause with respect to any one charge is sufficient to defeat Fourth
                Amendment claim. See Startzell v. City of Phila., 533 F.3d 183,
                204 n.14 (3d Cir. 2008).

Conner v. Mastronardy, No. 13-3034, 2014 WL 2002350, at *3 (D.N.J. May 14, 2014).

        The complaint fails to state a false imprisonment claim against Womack. Specifically,

plaintiff fails to state that Womack lacked probable cause to arrest him. Plaintiff does indeed

state in the complaint that there were no fingerprints or DNA evidence found (presumably on the

gun). However, he does not allege that no gun was found by Womack in plaintiff’s vehicle. As

such, this Court finds that the complaint as written fails to state with facial plausibility that

Womack should be found liable for false imprisonment arising out of plaintiff’s arrest for gun

possession. Cf. Pettway v. City of Vineland, No. 13-470, 2015 WL 2344626, at *5 (D.N.J. May

14, 2015) (where officers found firearm in vehicle driven by a convicted felon, no reasonable




                                                   8
jury could determine that the officers lacked probable cause to bring charges against plaintiff).

Thus, both of plaintiff’s claims against Womack will be dismissed without prejudice.

   E. Trooper Norton

       Plaintiff’s allegations against Norton appear to be like that of Womack. Accordingly, for

the reasons discussed above, plaintiff’s claims against Norton will also be dismissed without

prejudice for failure to state a claim upon which relief may be granted.

   F. Cumberland County/City of Bridgeton

       Finally, plaintiff seeks to bring his § 1983 claims against Cumberland County and the

City of Bridgeton. According to plaintiff, Cumberland County is the county of employment of

defendants Womack, Norton, the New Jersey State Police and the City of Bridgeton. According

to plaintiff, the City of Bridgeton is the municipality where Womack obtained a warrant where

he alleged he had probable cause.

       This Court notes that a municipality cannot be held vicariously liable for the acts of its

officers via respondeat superior liability. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d

Cir. 1988). Additionally, the complaint fails to make any allegations of an unconstitutional

policy or custom that would create municipal liability under Monell v. Dep’t of Social Servs.

New York City, 436 U.S. 658 (1978). See Hildebrand v. Allegheny Cnty., 757 F.3d 99, 110-11

(3d Cir. 2014) (complaint must plead facts to support Monell liability); McTernan v. City of

York, Pa., 564 F.3d 636, 658 (3d Cir. 2009) (stating to satisfy pleading standard for Monell

claim, complaint must identify a custom or policy, and specify exactly what the custom or policy

was); Karmo v. Borough of Darby, No. 14-2797, 2014 WL 4763831, at *6 (E.D. Pa. Sept. 25,

2014) (same). Accordingly, plaintiff’s claims against Cumberland County and the City of




                                                 9
Bridgeton will be dismissed without prejudice for failure to state a claim upon which relief may

be granted.

                                      V.      CONCLUSION

       For the foregoing reasons, plaintiff’s claims against the New Jersey State Police, the New

Jersey State Parole Board, John Doe members of the New Jersey State Parole Board, and the

John Doe prosecutor who prosecuted plaintiff’s gun charge are dismissed with prejudice.

Plaintiff’s claims against Trooper Womack, Trooper Norton, Cumberland County and the City of

Bridgeton are dismissed without prejudice for failure to state a claim upon which relief may be

granted. Plaintiff shall have the opportunity to file a proposed amended complaint, but only as to

the claims that have been dismissed without prejudice. An appropriate order will be entered.



DATED: October 2, 2018                                      _s/Robert B. Kugler
                                                            ROBERT B. KUGLER
                                                            United States District Judge




                                                10
